Citation Nr: 1410396	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder.

3.  Entitlement to service connection for a bilateral ankle disability, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1956 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied, in pertinent part, the Veteran's claims of service connection for PTSD, left ankle arthritis, and for right ankle arthritis.  The Veteran disagreed with this decision in October 2008.  He perfected a timely appeal in March 2010.  Although the Veteran requested a Travel Board hearing when he perfected a timely appeal in March 2010, he subsequently cancelled his hearing request in August 2011.  See 38 C.F.R. § 20.704 (2013).  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The evidence indicates that the Veteran has been treated for generalized anxiety disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder, are as stated on the title page of this decision.

In May 2012 and in February 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC attempt to obtain additional Federal records in order to attempt corroboration of the Veteran's claimed in-service stressor.  The Board also directed that the Veteran be scheduled for VA examination to determine the nature and etiology of his claimed disabilities.  VA efforts to attempt to obtain additional Federal records in an attempt to corroborate the Veteran's claimed in-service stressor after May 2012 and February 2013 are documented in the claims file.  The requested examinations occurred in June 2012 and an addendum was obtained in August 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's claimed in-service stressor is not capable of corroboration and is not based on a fear of hostile military or terrorist activity because it does not involve an event that was perpetrated by a member of an enemy military or by a terrorist.

2.  The record evidence does not contain a valid diagnosis of PTSD based on a corroborated in-service stressor.

3.  The record evidence does not contain a current diagnosis of an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder, which could be related to active service.

4.  The record evidence shows that the Veteran's bilateral ankle arthritis is not related to active service or any incident of service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  An acquired psychiatric disability other than PTSD, to include generalized anxiety disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  A bilateral ankle disability was not incurred in or aggravated by active service nor may bilateral ankle arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in February and July 2007 and in March 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the February 2007 VCAA notice, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for PTSD, an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder, or for a bilateral ankle disability, to include arthritis.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice was provided prior to the currently appealed rating decision issued in May 2008; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  In response to a request from VA for the Veteran's records, the Social Security Administration (SSA) notified the RO in June 2009 that, after an exhaustive and comprehensive search, SSA was unable to locate any records and further efforts would be futile.

In February 2007 and in April 2013, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records were missing and likely destroyed in the July 1973 fire at NPRC.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  The RO contacted the Veteran in July 2012 and asked him to submit any service treatment records which were in his possession.  He informed the RO that he had no service treatment records.  The RO concluded in formal findings dated in March 2008 and in November 2012 that the Veteran's service treatment records were not available for review and further attempts to obtain them would be futile.  Having reviewed the record evidence, the Board agrees with the RO's findings.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Service Connection Claims

The Veteran contends that he incurred PTSD and generalized anxiety disorder during active service.  He specifically contends that he witnessed a tank run over a fellow soldier while on active service in 1957 and this claimed in-service stressor caused or contributed to his PTSD.  He also contends that he incurred a bilateral ankle disability, to include arthritis, during active service.  He alternatively contends that childhood rheumatic fever caused or contributed to an in-service bilateral ankle disability, to include arthritis.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010.  The Veteran's appeal for service connection for PTSD was appealed to the Board on or after July 13, 2010.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added).  Because this appeal involves a claimed in-service stressor that was not "perpetrated by a member of any enemy military or by a terrorist," the Board concludes that the revised § 3.304(f) is not applicable to this claim.  Id.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  With the exception of arthritis, none of the Veteran's claimed disabilities are explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  Thus, Savage and the theory of continuity of symptomatology in service connection claims remains valid only in adjudicating the Veteran's claim of service connection for bilateral ankle arthritis.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

As noted above, the Veteran's service treatment records were lost in the July 1973 fire at NPRC and are not available for review.

The post-service evidence shows that, on private outpatient treatment in March 1987, a history of right ankle "stiffness since about 3 years ago" was noted.  Physical examination showed soft tissue swelling of the right ankle.  Anthrocentesis of the right ankle "reveals 1 drop of synovial fluid which did not reveal any crystals."  The assessment was "multiepisodic history joint effusions certainly is suggestive of crystalline induced arthritis which no doubt is the leading offender.  However, today after arthrocenthesis the right ankle joint, one drop of synovial found then there were no crystals seen that were consistent with sodium urate crystals."

In January 1994, a history of rheumatic fever "at the age of 14" was noted.  He apparently has had no cardiac sequalae of this."  Following an echocardiogram (EKG), the private physician stated, "I suspect that the [Veteran] does have multi-vessel coronary artery disease."

In February 1994, the Veteran "states that he was well until 10 years ago in 1984 when he developed diabetes."  A history of angina pectoris with inferior wall myocardial ischemia diagnosed in December 1993 was noted.  The diagnoses included hypertensive cardiovascular disease and arteriosclerotic cardiovascular disease.

Private x-rays of the ankles taken in July 1998 showed arthritic changes.

A "Problem/Summary Sheet" included in the Veteran's post-service private treatment records shows that he was treated for osteoarthritis and bilateral ankle strain in July 1998.

A review of the Veteran's post-service VA outpatient treatment records shows that his depression screen was negative in March and December 2004, May 2006, November 2007, and in November 2009.  

On private outpatient treatment in February 2006, the Veteran was being seen for a "cardiac condition" and complained of neck tightness "at times with activities and relieved with rest."  A history of rheumatic fever was noted.  The assessment included atypical chest pain with negative nuclear stress test.  Following subsequent outpatient treatment in September 2006, it was noted that the Veteran was "at low risk for cardiac events and cardiac mortality."

In statements on a July 2007 VA Form 21-0781, "Statement In Support Of Claim For Service Connection For Post-Traumatic Stress Disorder (PTSD)," the Veteran asserted that, while assigned to the 29th Armored Infantry Battalion in Germany in April 1957, he witnessed his co-worked being crushed by a truck.  "This stressor continues to give me nightmares and flashbacks."

In statements on a March 2008 VA Form 21-4138, the Veteran asserted that he had been treated for bilateral ankle problems "at the base medical clinic facility" in Galanhausen, Germany, from 1957-1958.  He also asserted that his treatment records for bilateral ankle problems might be available in hospital records from this facility.

A May 2008 problem list included in the Veteran's VA outpatient treatment records includes generalized anxiety disorder.

In a May 2008 memorandum included in the Veteran's claims file, the RO's Joint Services Records Research Center (JSRRC) Coordinator concluded that the information required to corroborate the Veteran's claimed in-service stressor was insufficient to submit to the JSRRC.

In a June 2009 statement, the Veteran asserted that he had been treated while on active service in June and August 1957 in Galanhausen, Germany, for bilateral ankle problems.

On VA outpatient treatment in October 2009, the Veteran complained of his ankles.  A history of "rheumatic fever as a child" was noted.  The VA clinician stated that the Veteran "has little insight into the actual etiology of all this; however, his practitioners in the past apparently have. On history he describes classic claudication. He states he has to elevate his feet or rest for about 10 minutes. This is definitely lifestyle limiting, as he can barely walk 50 feet without having symptoms."  Physical examination showed absent dorsalis pedis and posterior tibial pulses, chronic stasis dermatitis, no edema, "some hair on his toes. His skin is not shiny.  He has excellent capillary refill and venous refill.  Additionally, he has substantial flexible pes planus with substantial left pronation syndrome, which causes him to have substantial problems."  The diagnoses were claudication and pes planus and pronation syndrome.

In December 2009, the NPRC notified VA that an investigation of records from Galanhausen, Germany, from June 1, 1957, to August 31, 1957, found no records because the index of retired records available at NPRC did not include the year 1957.

In a February 2010 addendum to the May 2008 RO memorandum included in the Veteran's claims file, the RO's JSRRC Coordinator noted that the JSRRC "does not keep records of incidents which occurred during peacetime."  The JSRRC Coordinator also noted that an attempt to research other records in order to attempt corroboration of the Veteran's claimed in-service stressor of seeing a fellow soldier run over by a tank was unsuccessful.  The JSRRC Coordinator concluded that the Veteran's claimed in-service stressor was incapable of corroboration.

On VA ankle conditions Disability Benefits Questionnaire (DBQ) in June 2012, the Veteran complained of "persistent daily lower extremity edema since sometime after his active duty discharge and wants to know the cause."  The Veteran denied any history of ankle injury during or after active service or any ankle swelling or pain while on active service.  He reported that, following his service separation, he "worked as a mechanic and had the onset of bilateral ankle swelling while standing and walking."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that his ankle swelling caused ankle pain.  A history of bilateral femoral bypass surgery in 2009 for claudication was noted "but this had no effect on ankle swelling."  A history of coronary artery disease and hypertension also was noted "with no effect on ankle swelling."  The Veteran denied that ankle flare-ups impacted function.  Physical examination of the ankles showed less movement than normal, no localized tenderness or pain on palpation of the joints/soft tissues, 5/5 muscle strength, no laxity, ankylosis, shin splints, stress fractures, Achilles tendonitis or tendon rupture, malunion of calcaneus or talus, and no bilateral ankle or lower extremity edema.  The Veteran did not use any assistive devices for locomotion.  X-rays of the ankles showed degenerative or traumatic arthritis in the right ankle.  The Veteran's ankle condition impacted his ability to work by causing bilateral ankle soreness.  The VA examiner opined that it was less likely than not that the Veteran's bilateral ankle disability, to include arthritis, was related to active service or any incident of service.  The rationale for this opinion was a review of the claims file, the Veteran's denial of bilateral ankle problems, injuries, or swelling during service, and the Veteran's reported "onset of bilateral ankle swelling causing pain at some unknown time after his active duty discharge."  The diagnosis was bilateral ankle arthritis.

On VA mental disorders DBQ in June 2012, the Veteran's complaints included anxiety, nightmares, and panic attacks.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The VA examiner stated that the Veteran "has been in treatment for generalized anxiety disorder for the past 20 years" with VA "with medications and psychotherapy."  The Veteran reported avoiding people and social relationships, self-isolating, and giving up leisure activities.  He had lived alone since his second divorce 10 years earlier.  The Veteran's symptoms were depressed mood, anxiety, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and obsessional rituals with interfere with routine activities.  The VA examiner stated that the Veteran did not have more than 1 mental disorder diagnosed and did not have a diagnosed traumatic brain injury (TBI).  This examiner stated, "Though it is documented in VA medical records that he has been treated for generalized anxiety disorder, [the] Veteran never met [the] criteria for generalized anxiety disorder nor does he meet [the] criteria for generalized anxiety disorder."  The Axis I diagnosis was PTSD.  There was no diagnosis on Axis II.

On VA PTSD DBQ in June 2012, the Veteran's complaints included anxiety, nightmares, and panic attacks.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran described his in-service stressor as witnessing another soldier killed when he was "crushed" between a tank and a truck.  The VA examiner checked a box on this examination report indicating that this claimed in-service stressor met Criterion A for a diagnosis of PTSD.  This examiner checked another box marked "Yes" indicating that this claimed in-service stressor was related to the Veteran's fear of hostile military or terrorist activity.  This examiner concluded that the Veteran's claimed in-service stressor contributed to his PTSD diagnosis.  The Veteran's PTSD symptoms were the same as noted on his VA mental disorders DBQ (outlined above).  The VA examiner opined that it was at least as likely as not that the Veteran's claimed PTSD was related to active service.  The rationale for this opinion was that the Veteran currently met the criteria for PTSD and did not experience it prior to active service.  This examiner emphasized in her rationale that the Veteran's claimed in-service stressors "where he witnessed his co-worker get crushed by a tank" met the criteria for a PTSD stressor "to which [the] Veteran responded with symptoms that meet [the] criteria of PTSD."  This examiner also noted that the Veteran subsequently developed PTSD symptoms.  The Axis I diagnosis was PTSD.

In March 2013, information from the Defense Personnel Records Information Retrieval System (DPRIS) indicated that no unit records could be located "for the time period of the stressor" claimed by the Veteran.  DPRIS also indicated that "other historical information available to this agency" was reviewed " and we were unable to document the incident."  DPRIS stated further that it did not maintain morning reports.

In an August 2013 addendum to the June 2012 VA ankle conditions DBQ, the VA examiner stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records and his lay statements.  This examiner opined that it was less likely than not that any currently diagnosed bilateral ankle disability, including arthritis, had its onset during active service.  The rationale for this opinion was, "There is no documentary evidence that bilateral ankle arthritis had its onset during active duty."  The rationale for this opinion also was that neither of the private physicians who treated the Veteran in 1987 "indicated an active duty onset of bilateral ankle arthritis."  The rationale further was that post-service ankle x-rays "quantify the arthritis as minimal" decades after the Veteran's discharge from active service.  This examiner noted that, if the Veteran had experienced ankle arthritis during active service, "it would not appear to be minimal" on post-service x-rays taken decades later.  This examiner next opined that it was less likely than not that any currently diagnosed bilateral ankle disability, to include arthritis, was caused by an incident or event which occurred during service.  The rationale for this opinion was, "There is no documentary evidence of an incident or event causing arthritis during active duty."  The rationale for this opinion also was that the Veteran's own lay statements attributed his bilateral ankle arthritis to pre-service rheumatic fever.  This examiner finally opined that it was less likely than not that any currently diagnosed bilateral ankle disability, to include arthritis, was manifested within 1 year of the Veteran's discharge from active service.  The rationale for this opinion was that a review of the claims file showed "no documentation of an ankle condition or bilateral ankle arthritis occurring in the year after Veteran's active duty discharge."

In response to VA's request for treatment records for the Veteran's alleged in-service bilateral ankle problems dated between April 1, 1957, and June 30, 1957, and between July 1, 1957, and August 31, 1957, from Galanhausen, Germany, the NPRC notified the RO in November 2013 that there were no records available because the Veteran's unit was not activated until October 1957.

In a January 2014 memorandum to the file, AMC personnel concluded that there was insufficient information to attempt corroboration of the Veteran's claimed in-service stressor with the JSRRC.  All of the prior efforts to attempt corroboration were detailed in this memorandum.  It was noted that, although the Board had requested that the RO/AMC attempt to obtain morning reports from the Veteran's active duty unit dated in 1957, "the unit was not activated until after" the alleged stressor occurred.  Thus, AMC personnel concluded that the Veteran's claimed in-service stressor "cannot be conceded."

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  The Veteran contends that he incurred PTSD as a result of witnessing a tank crush a fellow soldier during active service.  The record evidence does not support a finding that the Veteran has a valid diagnosis of PTSD based on a corroborated in-service stressor.  It shows instead that, despite the Veteran's assertions, his claimed in-service stressor is incapable of corroboration through the JSRRC (as the RO concluded repeatedly during the pendency of this appeal).  The Board finds it especially significant that, although the Veteran contends that his claimed in-service stressor occurred in April 1957, the NPRC notified VA in November 2013 that the Veteran's active duty unit where the alleged in-service stressor occurred was not activated until October 1957.  DPRIS informed VA in March 2013 that a review of historical records did not document the occurrence of the Veteran's alleged in-service stressor.  AMC personnel concluded in January 2014 that it was impossible for the Veteran to have witnessed an alleged in-service stressor in April 1957 with a unit that was not activated until October 1957, approximately 6 months later.  The Board acknowledges that the Veteran's service treatment records and service personnel records were lost in the 1973 fire at the NPRC and could not be reconstructed.  Having reviewed the record evidence, the Board finds that the Veteran's claimed in-service stressor is not consistent with the facts and circumstances of his active service and is incapable of corroboration through the JSRRC.  In other words, the Board finds that there is no credible supporting evidence demonstrating that the Veteran's alleged in-service stressor, in fact, occurred.

The Veteran submitted treatise information from the Internet in support of his service connection claim for PTSD in March 2012.  The Board notes in this regard that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical article submitted by the Veteran in this case was not accompanied by the opinion of any medical expert linking his PTSD to active service or any incident of service.  Thus, the medical article submitted by the Veteran is insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board acknowledges that the Veteran has been diagnosed as having PTSD.  None of the diagnoses of PTSD of record are based on a corroborated in-service stressor, however.  To the extent that the June 2012 VA PTSD examiner diagnosed the Veteran as having PTSD based on his report that he had seen a fellow soldier crushed by a tank during active service, this reported in-service stressor is not consistent with the facts and circumstances of the Veteran's active service (as discussed above).  And, contrary to the determination of the June 2012 VA PTSD examiner, the Veteran's claimed in-service stressor does not relate to his fear of hostile military or terrorist activity and cannot support a diagnosis of PTSD on that basis.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010); see also Hall, 717 F.3d at 1372 (limiting applicability of revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist") (emphasis added).  The Veteran does not contend, and the evidence does not show, that his claimed in-service stressor involved "a member of an enemy military or...a terrorist" as is required by the Federal Circuit's decision in Hall for the revised § 3.304(f) to apply in this case.  Id.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

As noted elsewhere, the Veteran's alleged in-service stressor is incapable of corroboration and not consistent with the facts and circumstances of his active service.  Accordingly, to the extent that the diagnoses of PTSD of record are based on the Veteran's inaccurately reported in-service stressor, the Board finds that such evidence is not probative on the issue of whether the Veteran's PTSD is related to active service.  The Veteran also has not identified any competent evidence, to include a medical nexus, which demonstrates that he has a valid diagnosis of PTSD which is related to active service.  In summary, the Board finds that service connection for PTSD is not warranted.

The Board next finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder.  The Veteran contends that he incurred an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder, during active service and experienced continuous disability since service separation.  The record evidence does not support his assertions that he experiences current disability due to an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder, which could be attributed to active service or any incident of service.  The Board again acknowledges that the Veteran's service treatment records and service personnel records were lost in the 1973 fire at the NPRC and could not be reconstructed.  The remaining record evidence demonstrates that, although the Veteran has complained of anxiety and been prescribed anti-anxiety medication since his service separation, he has never met the diagnostic criteria for a diagnosis of generalized anxiety disorder and currently does not meet the diagnostic criteria for such diagnosis (as the VA examiner noted in June 2012).  This examiner acknowledged that the Veteran had been treated for generalized anxiety disorder for many years but found no mental disorder diagnosed other than PTSD at this examination.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder, at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, with the exception of a May 2008 notation in his VA outpatient treatment records that generalized anxiety disorder was an active problem for the Veteran, there is no evidence of generalized anxiety disorder at any time during the pendency of this appeal.  This finding is in accord with the conclusion reached by the VA mental disorders examiner in June 2012 that the Veteran never met the diagnostic criteria for a diagnosis of generalized anxiety disorder.  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder, is not warranted.

The Board finally finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral ankle disability, to include arthritis.  The Veteran contends that he incurred bilateral ankle arthritis during active service.  He alternatively contends that a childhood bout of rheumatic fever caused or contributed to his developing bilateral ankle arthritis during service.  He further contends that he experienced continuous bilateral ankle disability since his service separation.  The record evidence does not support his assertions regarding an etiological relationship between any current bilateral ankle disability, to include arthritis, and active service or a continuity of bilateral ankle symptomatology since service.  It shows instead that, although the Veteran currently experiences bilateral ankle arthritis, it is not related to active service.  The Board again acknowledges that the Veteran's service treatment records were lost in the 1973 fire at the NPRC and could not be reconstructed.  The Board also acknowledges that the Veteran has been diagnosed as having bilateral ankle arthritis since his service separation.  It appears that, following service separation in November 1958, the Veteran first was treated for an ankle disability when he complained of right ankle arthritis in March 1987, or approximately 29 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The June 2012 VA ankle conditions examiner specifically opined that it was less likely than not that the Veteran's bilateral ankle disability was related to active service.  This examiner provided an addendum in August 2013 in which he also opined that it was less likely than not that any currently diagnosed bilateral ankle disability, including arthritis, had its onset during active service.  This examiner also opined in August 2013 that it was less likely than not that any currently diagnosed bilateral ankle disability, to include arthritis, was caused by an incident or event which occurred during service.  All of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which relates a bilateral ankle disability, to include arthritis, to active service or any incident of service.  In summary, the Board finds that service connection for a bilateral ankle disability, to include arthritis, is not warranted.

With respect to the Veteran's assertion that a childhood bout of rheumatic fever caused or contributed to in-service bilateral ankle problems, the Board notes in this regard that service connection currently is not in effect for rheumatic fever (or rheumatic heart disease) as that claim was denied by the RO in the May 2008 rating decision and was not appealed.  The Veteran's assertions regarding the onset date of his rheumatic fever (or rheumatic heart disease) are not a model of clarity.  He has asserted both that he experienced rheumatic fever at age 14 and that it was present at his enlistment physical examination in 1956 when he was age 19.  A review of the Veteran's claims file indicates that, when he sought treatment from a private clinician for cardiac problems in approximately 1994 and again in 2006, several decades after his service separation, he did not report - and the examiners who treated him did not indicate - any etiological relationship between rheumatic heart disease and any in-service bilateral ankle problems.  The Board finds it especially significant that, when he was examined for cardiac problems in January 1994, several decades after service separation, the Veteran only reported a history of rheumatic fever "at the age of 14."  The private physician also stated in January 1994 that the Veteran "apparently has had no cardiac sequalae of" his childhood rheumatic fever (or rheumatic heart disease) at age 14.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which relates his current bilateral ankle arthritis to his claimed rheumatic heart disease.  Thus, the Board finds that service connection for a bilateral ankle disability, to include arthritis, as secondary to rheumatic fever (or rheumatic heart disease), is not warranted.  See also 38 C.F.R. § 3.310 (2013).

The Board finally finds that service connection for bilateral ankle arthritis is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  The June 2012 VA examiner opined in an August 2013 addendum that it was less likely than not that any currently diagnosed bilateral ankle disability, to include arthritis, was manifested within 1 year of the Veteran's discharge from active service (i.e., by November 1959).  This examiner noted that, if the Veteran had experienced bilateral ankle arthritis during active service, "it would not appear to be minimal" on post-service x-rays taken decades later.  The VA examiner's opinions are fully supported.  See Stefl, 21 Vet. App. at 124.  Thus, the Board finds that service connection for bilateral ankle arthritis on a presumptive basis as a chronic disease also is not warranted.
  
In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of PTSD, an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder, and a bilateral ankle disability have been continuous since service.  He asserts that he continued to experience symptoms relating to PTSD and generalized anxiety disorder (anxiety, nightmares, and panic attacks) and the bilateral ankles (arthritis) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The post-service medical evidence does not reflect complaints or treatment related to PTSD, an acquired psychiatric disability other than PTSD, or for a bilateral ankle disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1958) and initial reported symptoms related to PTSD in approximately June 2012 (a 54-year gap).  There also is a multi-year gap between the Veteran's 1958 discharge from service and initial reported symptoms of an ankle disability in 1987 (a 29-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board further notes again that the June 2012 VA psychiatric examiner concluded that the Veteran had never met the diagnostic criteria for a diagnosis of generalized anxiety disorder although he had been treated for this condition for many years.

The Veteran sought treatment for a myriad of medical complaints since discharge from service, including diabetes (1984) and cardiovascular problems (1984 and 2006).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to PTSD, an acquired psychiatric disability other than PTSD, or a bilateral ankle disability.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was examined for SSA disability determination purposes in February 1994, several decades after his service separation, he did not report the onset of relevant symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead that he had been "well" until 1984 when he was diagnosed as having diabetes.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no valid diagnosis of PTSD, no current diagnosis of an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder, and no nexus between a bilateral ankle disability, to include arthritis, and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.







ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder, is denied.

Entitlement to service connection for a bilateral ankle disability, to include arthritis, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


